 

Execution Version

Exhibit 10.2

SECURITY AGREEMENT

Dated as of September 7, 2012

by and among

CIG COMP TOWER, LLC and CIG PROPERTIES, LLC

as Grantors

and

MACQUARIE BANK LIMITED

as Collateral Agent

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Section                                                                                                                                       
Page

 

 Section 1





Grant of Security.

1

 Section 2



Secured Obligations.

5

  Section 3



Grantors Remains Liable.

5

Section 4

Delivery and Control of Security Collateral.

5

 Section 5



Maintaining the Account Collateral.

6

 Section 6





Representations and Warranties.

6

Section 7

Further Assurances.

9

 Section 8

As to Equipment and Inventory.

10

 Section 9



Insurance.

11

Section 10

Post-Closing Changes; Collections on Assigned Agreements, Receivables and
Related Contracts.

11

Section 11

As to Intellectual Property Collateral.

12

Section 12

As to Letter-of-Credit Rights.

13

 Section 13



Commercial Tort Claims.

13

 Section 14





Transfers and Other Liens.

14

 Section 15







Collateral Agent Appointed Attorney in Fact.

14

 Section 16







Collateral Agent May Perform.

14

Section 17

The Collateral Agent’s Duties.

14

 Section 18

 Remedies.

15

Section 19

Indemnity and Expenses.

17

 Section 20



Amendments; Waivers; Etc.

17

 Section 21





Notices, Etc.

17

 Section 22







Continuing Security Interest; Assignments under the Credit Agreement.

17

Section 23

Release; UCC Amendments; Termination.

18

 Section 24



Security Interest Absolute.

18

 Section 25





Assignment of Rents.

19

 Section 26





Execution in Counterparts.

19

 Section 26





Governing Law.

19



 

 

i

 

--------------------------------------------------------------------------------



 



 

 

--------------------------------------------------------------------------------

 

Schedules

 

Schedule I          –       Pledged Accounts

Schedule II        –       Intellectual Property

Schedule III       –       Commercial Tort Claims

Schedule IV       –       Location, Chief Executive Office, Type of
Organization, Jurisdiction of Organization and Organizational Identification
Number

Schedule V        –       Changes in Name, Location, Etc.

Schedule VI       –       Locations of Equipment and Inventory

Schedule VII     –       Letters of Credit

 

 

Exhibits

 

Exhibit A           –       Form of Intellectual Property Security Agreement

 

 

 

 

ii

 

--------------------------------------------------------------------------------



 

 

SECURITY AGREEMENT

This Security Agreement, dated as of September 7, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, this “Security
Agreement”), is made by and among CIG COMP TOWER, LLC, a Delaware limited
liability company (the “Borrower” and a “Grantor”), CIG PROPERTIES, LLC, a
Delaware limited liability company (“Intermediate Holdings” and a “Grantor” and,
together with the Borrower, the “Grantors”), and Macquarie Bank Limited, as
collateral agent under the Credit Agreement described herein (together with any
successor collateral agent appointed pursuant to the Credit Agreement, the
“Collateral Agent”) for the Secured Parties (as defined in the Credit
Agreement).

PRELIMINARY STATEMENTS

(1)        The Borrower has entered into a Credit Agreement, dated as of August
17, 2012 (as amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto and Macquarie Bank Limited, as administrative agent
for the Lenders and as Collateral Agent.  Capitalized terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

(2)        The Borrower is a direct wholly-owned subsidiary of Intermediate
Holdings.

(3)        It is a condition precedent to the making of any Advance under the
Credit Agreement that the Grantors shall have granted the security interests
contemplated by this Security Agreement, and each Grantor has determined that it
will derive substantial direct and indirect benefit from the Secured Obligations
(as defined below) and each of the transactions contemplated by the Loan
Documents.

(4)        Unless otherwise defined in this Security Agreement or in the Credit
Agreement, terms defined in Article 8 or 9 of the UCC (as defined below) are
used in this Security Agreement as such terms are defined in such Article 8 or
9.  “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non perfection or
priority with respect to such Collateral.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances from time to time, each of the undersigned hereby
agrees with the Collateral Agent, for the benefit of the Secured Parties:


SECTION 1.                GRANT OF SECURITY. 

  Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such Grantor’s right, title and interest
in all of the Grantor’s assets, including the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by such Grantor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Collateral”): 


 

--------------------------------------------------------------------------------

 


(A)                ALL EQUIPMENT IN ALL OF ITS FORMS, INCLUDING, WITHOUT
LIMITATION, ALL MACHINERY, TOOLS, MOTOR VEHICLES, VESSELS, AIRCRAFT, FURNITURE
AND FIXTURES, AND ALL PARTS THEREOF AND ALL ACCESSIONS THERETO, INCLUDING,
WITHOUT LIMITATION, COMPUTER PROGRAMS AND SUPPORTING INFORMATION THAT CONSTITUTE
EQUIPMENT WITHIN THE MEANING OF THE UCC (ANY AND ALL SUCH PROPERTY BEING THE
“EQUIPMENT”); 


(B)               ALL INVENTORY IN ALL OF ITS FORMS, INCLUDING, WITHOUT
LIMITATION, (I) ALL RAW MATERIALS, WORK IN PROCESS, FINISHED GOODS AND MATERIALS
USED OR CONSUMED IN THE MANUFACTURE, PRODUCTION, PREPARATION OR SHIPPING
THEREOF, (II) GOODS IN WHICH SUCH GRANTOR HAS AN INTEREST IN MASS OR A JOINT OR
OTHER INTEREST OR RIGHT OF ANY KIND (INCLUDING, WITHOUT LIMITATION, GOODS IN
WHICH SUCH GRANTOR HAS AN INTEREST OR RIGHT AS CONSIGNEE) AND (III) GOODS THAT
ARE RETURNED TO OR REPOSSESSED OR STOPPED IN TRANSIT BY SUCH GRANTOR, AND ALL
ACCESSIONS THERETO AND PRODUCTS THEREOF AND DOCUMENTS THEREFOR, INCLUDING,
WITHOUT LIMITATION, COMPUTER PROGRAMS AND SUPPORTING INFORMATION THAT CONSTITUTE
INVENTORY WITHIN THE MEANING OF THE UCC (ANY AND ALL SUCH PROPERTY BEING THE
“INVENTORY”); 


(C)                ALL ACCOUNTS (INCLUDING, WITHOUT LIMITATION,
HEALTH-CARE-INSURANCE RECEIVABLES), CHATTEL PAPER (INCLUDING, WITHOUT
LIMITATION, TANGIBLE CHATTEL PAPER AND ELECTRONIC CHATTEL PAPER), INSTRUMENTS
(INCLUDING, WITHOUT LIMITATION, PROMISSORY NOTES), LETTER-OF-CREDIT RIGHTS,
GENERAL INTANGIBLES (INCLUDING, WITHOUT LIMITATION, PAYMENT INTANGIBLES) AND
OTHER OBLIGATIONS OF ANY KIND, WHETHER OR NOT ARISING OUT OF OR IN CONNECTION
WITH THE SALE OR LEASE OF GOODS OR THE RENDERING OF SERVICES AND WHETHER OR NOT
EARNED BY PERFORMANCE, AND ALL RIGHTS NOW OR HEREAFTER EXISTING IN AND TO ALL
SUPPORTING OBLIGATIONS AND IN AND TO ALL SECURITY AGREEMENTS, MORTGAGES, LIENS,
LEASES, LETTERS OF CREDIT AND OTHER CONTRACTS SECURING OR OTHERWISE RELATING TO
THE FOREGOING PROPERTY (ANY AND ALL OF SUCH ACCOUNTS, CHATTEL PAPER,
INSTRUMENTS, LETTER-OF-CREDIT RIGHTS, GENERAL INTANGIBLES AND OTHER OBLIGATIONS,
TO THE EXTENT NOT REFERRED TO IN CLAUSE (D), (E) OR (F) BELOW, BEING THE
“RECEIVABLES,” AND ANY AND ALL SUCH SUPPORTING OBLIGATIONS, SECURITY AGREEMENTS,
MORTGAGES, LIENS, LEASES, LETTERS OF CREDIT AND OTHER CONTRACTS BEING THE
“RELATED  CONTRACTS”); 


(D)               THE FOLLOWING (THE “SECURITY COLLATERAL”): 


(I)                 ALL SECURITIES ACCOUNTS (THE “SECURITIES ACCOUNTS”) NOW OR
HEREAFTER OWNED OR MAINTAINED BY SUCH GRANTOR WITH ANY SECURITIES INTERMEDIARY,
AND ALL FUNDS AND FINANCIAL ASSETS FROM TIME TO TIME CREDITED THERETO
(INCLUDING, WITHOUT LIMITATION, ALL CASH AND CASH EQUIVALENTS), ALL SECURITY
ENTITLEMENTS WITH RESPECT TO ALL FINANCIAL ASSETS FROM TIME TO TIME CREDITED TO
SUCH SECURITIES ACCOUNTS, AND ALL FINANCIAL ASSETS, AND ALL DIVIDENDS,
DISTRIBUTIONS, RETURN OF CAPITAL, INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF SUCH SECURITY ENTITLEMENTS OR FINANCIAL ASSETS AND
ALL WARRANTS, RIGHTS OR OPTIONS ISSUED THEREON OR WITH RESPECT THERETO; AND


(II)               ALL OTHER INVESTMENT PROPERTY (INCLUDING, WITHOUT LIMITATION,
ALL, (A) SECURITY ENTITLEMENTS, (B) SECURITIES ACCOUNTS, (C) COMMODITY CONTRACTS
AND (D) COMMODITY ACCOUNTS) IN WHICH SUCH GRANTOR HAS NOW, OR ACQUIRES FROM TIME
TO TIME HEREAFTER, ANY RIGHT, TITLE OR INTEREST IN ANY MANNER, AND THE
CERTIFICATES OR INSTRUMENTS, IF ANY, REPRESENTING OR EVIDENCING SUCH INVESTMENT
PROPERTY, AND ALL DIVIDENDS,

2

--------------------------------------------------------------------------------

 


DISTRIBUTIONS, RETURN OF CAPITAL, INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF SUCH INVESTMENT PROPERTY AND ALL WARRANTS, RIGHTS
OR OPTIONS ISSUED THEREON OR WITH RESPECT THERETO;


(E)                ALL CONTRACTS AND AGREEMENTS TO WHICH SUCH GRANTOR IS A
PARTY, IN EACH CASE AS SUCH CONTRACTS OR AGREEMENTS MAY BE AMENDED, AMENDED AND
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME (COLLECTIVELY,
THE “ASSIGNED AGREEMENTS”), INCLUDING, WITHOUT LIMITATION, (I) ALL RIGHTS OF
SUCH GRANTOR TO RECEIVE MONEYS DUE AND TO BECOME DUE UNDER OR PURSUANT TO THE
ASSIGNED AGREEMENTS, (II) ALL RIGHTS OF SUCH GRANTOR TO RECEIVE PROCEEDS OF ANY
INSURANCE, INDEMNITY, WARRANTY OR GUARANTY WITH RESPECT TO THE ASSIGNED
AGREEMENTS, (III) CLAIMS OF SUCH GRANTOR FOR DAMAGES ARISING OUT OF OR FOR
BREACH OF OR DEFAULT UNDER THE ASSIGNED AGREEMENTS AND (IV) THE RIGHT OF SUCH
GRANTOR TO TERMINATE THE ASSIGNED AGREEMENTS, TO PERFORM THEREUNDER AND TO
COMPEL PERFORMANCE AND OTHERWISE EXERCISE ALL REMEDIES THEREUNDER (ALL SUCH
COLLATERAL BEING THE “AGREEMENT COLLATERAL”); 


(F)                THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”): 


(I)                 ALL DEPOSIT ACCOUNTS, INCLUDING WITHOUT LIMITATION, THE
COLLECTIONS ACCOUNT AND THE RESERVE ACCOUNT (THE “DEPOSIT ACCOUNTS”), NOW OR
HEREAFTER OWNED OR MAINTAINED BY SUCH GRANTOR, INCLUDING WITHOUT LIMITATION
THOSE IN EXISTENCE ON THE DATE OF THIS SECURITY AGREEMENT AND SET FORTH ON
SCHEDULE I HERETO,


(II)               ALL CASH, CHECKS, OR OTHER INSTRUMENTS DELIVERED FROM TIME TO
TIME TO ANY DEPOSIT ACCOUNT;


(III)             ALL CERTIFICATES AND INSTRUMENTS, IF ANY, FROM TIME TO TIME
REPRESENTING OR EVIDENCING DEPOSIT ACCOUNTS;


(IV)             ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, CHECKS AND OTHER
INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE POSSESSED BY THE
COLLATERAL AGENT FOR OR ON BEHALF OF SUCH GRANTOR IN SUBSTITUTION FOR OR IN
ADDITION TO ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL; AND


(V)               ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL; AND


(G)               THE FOLLOWING, IF ANY, (COLLECTIVELY, THE “INTELLECTUAL
PROPERTY COLLATERAL”): 


(I)                 ALL PATENTS, PATENT APPLICATIONS, UTILITY MODELS AND
STATUTORY INVENTION REGISTRATIONS, ALL INVENTIONS CLAIMED OR DISCLOSED THEREIN
AND ALL IMPROVEMENTS THERETO (“PATENTS”); 


(II)               ALL TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE DRESS,
LOGOS, DESIGNS, SLOGANS, TRADE NAMES, BUSINESS NAMES, CORPORATE NAMES AND OTHER
SOURCE IDENTIFIERS, WHETHER REGISTERED OR UNREGISTERED (PROVIDED THAT NO
SECURITY INTEREST SHALL BE GRANTED IN UNITED STATES INTENT-TO-USE TRADEMARK
APPLICATIONS TO THE EXTENT THAT, AND SOLELY

3

--------------------------------------------------------------------------------

 


DURING THE PERIOD IN WHICH, THE GRANT OF A SECURITY INTEREST THEREIN WOULD
IMPAIR THE VALIDITY OR ENFORCEABILITY OF SUCH INTENT-TO-USE TRADEMARK
APPLICATIONS UNDER APPLICABLE FEDERAL LAW), TOGETHER, IN EACH CASE, WITH THE
GOODWILL SYMBOLIZED THEREBY (“TRADEMARKS”); 


(III)             ALL COPYRIGHTS, INCLUDING, WITHOUT LIMITATION, COPYRIGHTS IN
COMPUTER SOFTWARE (AS HEREINAFTER DEFINED), INTERNET WEB SITES AND THE CONTENT
THEREOF, WHETHER REGISTERED OR UNREGISTERED (“COPYRIGHTS”); 


(IV)             ALL COMPUTER SOFTWARE, PROGRAMS AND DATABASES (INCLUDING,
WITHOUT LIMITATION, SOURCE CODE, OBJECT CODE AND ALL RELATED APPLICATIONS AND
DATA FILES), FIRMWARE AND DOCUMENTATION AND MATERIALS RELATING THERETO, TOGETHER
WITH ANY AND ALL MAINTENANCE RIGHTS, SERVICE RIGHTS, PROGRAMMING RIGHTS, HOSTING
RIGHTS, TEST RIGHTS, IMPROVEMENT RIGHTS, RENEWAL RIGHTS AND INDEMNIFICATION
RIGHTS AND ANY SUBSTITUTIONS, REPLACEMENTS, IMPROVEMENTS, ERROR CORRECTIONS,
UPDATES AND NEW VERSIONS OF ANY OF THE FOREGOING (“COMPUTER SOFTWARE”); 


(V)               ALL CONFIDENTIAL AND PROPRIETARY INFORMATION, INCLUDING,
WITHOUT LIMITATION, KNOW-HOW, TRADE SECRETS, MANUFACTURING AND PRODUCTION
PROCESSES AND TECHNIQUES, INVENTIONS, RESEARCH AND DEVELOPMENT INFORMATION,
DATABASES AND DATA, INCLUDING, WITHOUT LIMITATION, TECHNICAL DATA, FINANCIAL,
MARKETING AND BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND
MARKETING PLANS AND CUSTOMER AND SUPPLIER LISTS AND INFORMATION (COLLECTIVELY,
“TRADE SECRETS”), AND ALL OTHER INTELLECTUAL, INDUSTRIAL AND INTANGIBLE PROPERTY
OF ANY TYPE, INCLUDING, WITHOUT LIMITATION, INDUSTRIAL DESIGNS AND MASK WORKS;


(VI)             ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION FOR ANY OF
THE FOREGOING, TOGETHER WITH ALL REISSUES, DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, EXTENSIONS, RENEWALS AND REEXAMINATIONS THEREOF;


(VII)           ALL TANGIBLE EMBODIMENTS OF THE FOREGOING, ALL RIGHTS IN THE
FOREGOING PROVIDED BY INTERNATIONAL TREATIES OR CONVENTIONS, ALL RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD AND ALL OTHER RIGHTS OF ANY KIND
WHATSOEVER OF SUCH GRANTOR ACCRUING THEREUNDER OR PERTAINING THERETO;


(VIII)         ALL AGREEMENTS, PERMITS, CONSENTS, ORDERS AND FRANCHISES RELATING
TO THE LICENSE, DEVELOPMENT, USE OR DISCLOSURE OF ANY OF THE FOREGOING TO WHICH
SUCH GRANTOR, NOW OR HEREAFTER, IS A PARTY OR A BENEFICIARY (“IP AGREEMENTS”);
AND


(IX)             ANY AND ALL CLAIMS FOR DAMAGES AND INJUNCTIVE RELIEF FOR PAST,
PRESENT AND FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, MISUSE
OR BREACH WITH RESPECT TO ANY OF THE FOREGOING, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE FOR AND COLLECT, OR OTHERWISE RECOVER, SUCH DAMAGES;


(H)               ALL COMMERCIAL TORT CLAIMS, INCLUDING THE COMMERCIAL TORT
CLAIMS DESCRIBED IN SCHEDULE III HERETO (IF ANY);


 

4

--------------------------------------------------------------------------------

 


(I)                 ALL BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION,
CUSTOMER LISTS, CREDIT FILES, PRINTOUTS AND OTHER COMPUTER OUTPUT MATERIALS AND
RECORDS) OF SUCH GRANTOR PERTAINING TO ANY OF THE COLLATERAL;


(J)                 IMPAIRMENT PROCEEDS; AND


(K)               ALL PROCEEDS OF, COLLATERAL FOR, INCOME, ROYALTIES AND OTHER
PAYMENTS NOW OR HEREAFTER DUE AND PAYABLE WITH RESPECT TO, AND SUPPORTING
OBLIGATIONS RELATING TO, ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, PROCEEDS, COLLATERAL AND SUPPORTING OBLIGATIONS THAT CONSTITUTE
PROPERTY OF THE TYPES DESCRIBED IN CLAUSES (A) THROUGH (I) OF THIS SECTION 1)
AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL (A) PAYMENTS UNDER INSURANCE
(WHETHER OR NOT THE COLLATERAL AGENT IS THE LOSS PAYEE THEREOF), OR ANY
INDEMNITY, WARRANTY OR GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO OR
OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING COLLATERAL, AND (B) CASH.


SECTION 2.                SECURED OBLIGATIONS. 

  This Security Agreement secures the payment of all Obligations now or
hereafter existing under the Loan Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such obligations collectively herein
called the “Secured Obligations”).  Without limiting the generality of the
foregoing, this Security Agreement secures the payment of all amounts that
constitute part of the Secured Obligations and would be owed by any Grantor to
any Secured Party under the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Grantor.


SECTION 3.                GRANTORS REMAINS LIABLE. 

  Anything herein to the contrary notwithstanding, (a) each Grantor shall remain
liable under any Assigned Agreements to which it is a party to the extent set
forth therein and shall perform all of its duties and obligations thereunder to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Collateral Agent of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under any such
Assigned Agreements and (c) no Secured Party shall have any obligation or
liability under the Assigned Agreements by reason of this Security Agreement or
any other Loan Document, nor shall any Secured Party be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.


SECTION 4.                DELIVERY AND CONTROL OF SECURITY COLLATERAL. 


(A)                WITH RESPECT TO THE SECURITIES ACCOUNTS (IF ANY) AND ANY
SECURITY COLLATERAL THAT CONSTITUTES A SECURITY ENTITLEMENT AS TO WHICH THE
FINANCIAL INSTITUTION ACTING AS COLLATERAL AGENT HEREUNDER IS NOT THE SECURITIES
INTERMEDIARY, THE RELEVANT GRANTOR WILL CAUSE THE SECURITIES INTERMEDIARY WITH
RESPECT TO SUCH SECURITIES ACCOUNT OR SECURITY ENTITLEMENT EITHER (I) TO
IDENTIFY IN ITS RECORDS THE COLLATERAL AGENT AS THE ENTITLEMENT HOLDER THEREOF
OR (II) TO AGREE WITH SUCH GRANTOR AND THE COLLATERAL AGENT THAT SUCH SECURITIES
INTERMEDIARY WILL COMPLY WITH ENTITLEMENT ORDERS ORIGINATED BY THE COLLATERAL
AGENT WITHOUT FURTHER CONSENT OF SUCH GRANTOR, SUCH AGREEMENT TO BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT (A “SECURITIES  ACCOUNT CONTROL
AGREEMENT”). 


 

5

--------------------------------------------------------------------------------

 


(B)               THE COLLATERAL AGENT SHALL HAVE DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT THE RIGHT TO CONVERT SECURITY COLLATERAL CONSISTING OF
FINANCIAL ASSETS CREDITED TO THE SECURITIES ACCOUNTS (IF ANY), TO SECURITY
COLLATERAL CONSISTING OF FINANCIAL ASSETS HELD DIRECTLY BY THE COLLATERAL AGENT,
AND TO CONVERT SECURITY COLLATERAL CONSISTING OF FINANCIAL ASSETS HELD DIRECTLY
BY THE COLLATERAL AGENT TO SECURITY COLLATERAL CONSISTING OF FINANCIAL ASSETS
CREDITED TO THE SECURITIES ACCOUNTS (IF ANY).


SECTION 5.                MAINTAINING THE ACCOUNT COLLATERAL. 

  So long as any Advance or any other Obligation of any Credit Party under any
Loan Document shall remain unpaid or any Lenders shall have any Commitment:


(A)                EACH GRANTOR WILL MAINTAIN DEPOSIT ACCOUNTS ONLY WITH THE
FINANCIAL INSTITUTION ACTING AS COLLATERAL AGENT HEREUNDER OR WITH A FINANCIAL
INSTITUTION REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT THAT HAS ENTERED INTO
AN ACCOUNT CONTROL AGREEMENT (IT BEING UNDERSTOOD THAT EACH OF THE COLLECTIONS
ACCOUNT AND RESERVE ACCOUNT ON THE FUNDING DATE IS ACCEPTABLE TO THE COLLATERAL
AGENT).


(B)               THE COLLATERAL AGENT MAY, AT ANY TIME AND WITHOUT NOTICE TO,
OR CONSENT FROM, ANY GRANTOR, TRANSFER, OR DIRECT THE TRANSFER OF, FUNDS FROM
THE DEPOSIT ACCOUNTS (IF ANY) TO SATISFY THE SECURED OBLIGATIONS IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


SECTION 6.                REPRESENTATIONS AND WARRANTIES. 

  Each Grantor represents and warrants as follows:


(A)                SUCH GRANTOR’S EXACT LEGAL NAME, LOCATION, CHIEF EXECUTIVE
OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL
IDENTIFICATION NUMBER IS SET FORTH IN SCHEDULE IV HERETO.  SUCH GRANTOR HAS NO
TRADE NAMES OTHER THAN AS LISTED ON SCHEDULE II HERETO.  WITHIN THE FIVE YEARS
PRECEDING THE DATE HEREOF, SUCH GRANTOR HAS NOT CHANGED ITS NAME, LOCATION,
CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION OR
ORGANIZATIONAL IDENTIFICATION NUMBER FROM THOSE SET FORTH IN SCHEDULE IV HERETO
EXCEPT AS SET FORTH IN SCHEDULE V HERETO.


(B)               SUCH GRANTOR IS THE LEGAL AND BENEFICIAL OWNER OF THE
COLLATERAL GRANTED OR PURPORTED TO BE GRANTED BY IT FREE AND CLEAR OF ANY LIEN,
CLAIM, OPTION OR RIGHT OF OTHERS, EXCEPT FOR THE SECURITY INTEREST CREATED UNDER
THIS SECURITY AGREEMENT AND, IN THE CASE OF THE BORROWER, PERMITTED LIENS UNDER
THE CREDIT AGREEMENT.  NO EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT
SIMILAR IN EFFECT COVERING ALL OR ANY PART OF SUCH COLLATERAL OR LISTING SUCH
GRANTOR OR ANY TRADE NAME OF SUCH GRANTOR AS DEBTOR IS ON FILE IN ANY RECORDING
OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE COLLATERAL AGENT
RELATING TO THE LOAN DOCUMENTS OR AS OTHERWISE PERMITTED UNDER THE CREDIT
AGREEMENT.


(C)                ALL MATERIAL EQUIPMENT AND SUBSTANTIALLY ALL INVENTORY OF
SUCH GRANTOR IS LOCATED AT A LOCATION AS TO WHICH SUCH GRANTOR HAS COMPLIED WITH
THE REQUIREMENTS OF SECTION 8(A).  SUCH GRANTOR HAS EXCLUSIVE POSSESSION AND
CONTROL OF ITS EQUIPMENT AND INVENTORY, OTHER THAN INVENTORY STORED AT ANY
LEASED PREMISES OR WAREHOUSE FOR WHICH A LANDLORD’S OR WAREHOUSEMAN’S AGREEMENT,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, IS IN
EFFECT.


 

6

--------------------------------------------------------------------------------

 


(D)               NONE OF THE RECEIVABLES OR AGREEMENT COLLATERAL IS EVIDENCED
BY A PROMISSORY NOTE OR OTHER INSTRUMENT THAT HAS NOT BEEN MADE AVAILABLE TO THE
COLLATERAL AGENT.


(E)                SUCH GRANTOR HAS NO INVESTMENT PROPERTY (OTHER THAN, IN THE
CASE OF INTERMEDIATE HOLDINGS, THE EQUITY INTERESTS OF THE BORROWER).


(F)                THE ASSIGNED AGREEMENTS TO WHICH SUCH GRANTOR IS A PARTY,
TRUE AND COMPLETE COPIES OF WHICH HAVE BEEN MADE AVAILABLE TO THE COLLATERAL
AGENT, HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL PARTIES THERETO,
ARE IN FULL FORCE AND EFFECT AND ARE BINDING UPON AND ENFORCEABLE AGAINST ALL
PARTIES THERETO IN ACCORDANCE WITH THEIR TERMS, IN EACH CASE EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE EXISTS NO
DEFAULT BY ANY GRANTOR UNDER ANY ASSIGNED AGREEMENT TO WHICH SUCH GRANTOR IS A
PARTY, OR, TO THE BEST KNOWLEDGE OF THE GRANTORS WITH RESPECT TO THE PARTIES
THERETO (OTHER THAN THE GRANTORS), BY ANY OTHER PARTY THERETO, IN EACH CASE
EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(G)               SUCH GRANTOR HAS NO SECURITIES ACCOUNTS AND NO DEPOSIT
ACCOUNTS, OTHER THAN THOSE DEPOSIT ACCOUNTS (COLLECTIVELY, THE “PLEDGED 
ACCOUNTS”) LISTED ON SCHEDULE I HERETO AND ADDITIONAL PLEDGED ACCOUNTS AS TO
WHICH SUCH GRANTOR HAS COMPLIED WITH THE APPLICABLE REQUIREMENTS OF SECTIONS 4
AND 5.


(H)               SUCH GRANTOR IS NOT A BENEFICIARY OR ASSIGNEE UNDER ANY LETTER
OF CREDIT, OTHER THAN THE LETTERS OF CREDIT DESCRIBED IN SCHEDULE VII HERETO AND
ADDITIONAL LETTERS OF CREDIT AS TO WHICH SUCH GRANTOR HAS COMPLIED WITH THE
REQUIREMENTS OF SECTION 13.


(I)                 THIS SECURITY AGREEMENT CREATES IN FAVOR OF THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES A VALID SECURITY INTEREST IN THE
COLLATERAL GRANTED BY SUCH GRANTOR, SECURING THE PAYMENT OF THE SECURED
OBLIGATIONS; ALL FILINGS AND OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION,
(A) ACTIONS NECESSARY TO OBTAIN CONTROL OF COLLATERAL AS PROVIDED IN
SECTIONS 9‑104, 9‑106 AND 9‑107 OF THE UCC AND (B) ACTIONS NECESSARY TO PERFECT
THE COLLATERAL AGENT’S SECURITY INTEREST WITH RESPECT TO COLLATERAL EVIDENCED BY
A CERTIFICATE OF TITLE) NECESSARY TO PERFECT THE SECURITY INTEREST IN THE
COLLATERAL GRANTED BY SUCH GRANTOR HAVE BEEN DULY MADE OR TAKEN AND ARE IN FULL
FORCE AND EFFECT; AND, SUBJECT TO PERMITTED PRIORITY LIENS, SUCH SECURITY
INTEREST IS FIRST PRIORITY.


(J)                 NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO
NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY
OTHER THIRD PARTY IS REQUIRED FOR (I) THE GRANT BY SUCH GRANTOR OF THE SECURITY
INTEREST GRANTED HEREUNDER OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
SECURITY AGREEMENT BY SUCH GRANTOR, (II) THE PERFECTION OR MAINTENANCE OF THE
SECURITY INTEREST CREATED HEREUNDER (INCLUDING THE FIRST PRIORITY NATURE OF SUCH
SECURITY INTEREST), EXCEPT FOR THE EXECUTION AND DELIVERY OF THE ACCOUNT CONTROL
AGREEMENTS, THE FILING OF FINANCING AND CONTINUATION STATEMENTS UNDER THE UCC,
WHICH FINANCING STATEMENTS HAVE BEEN (OR WILL BE PROMPTLY AFTER THE FUNDING
DATE) DULY FILED AND ARE (OR WILL BE) IN FULL FORCE AND EFFECT, AND THE ACTIONS
DESCRIBED IN SECTION 4 WITH RESPECT TO THE SECURITY COLLATERAL, WHICH ACTIONS
HAVE BEEN TAKEN AND ARE IN FULL FORCE AND EFFECT, OR (III) THE EXERCISE BY THE
COLLATERAL AGENT OF ITS RIGHTS PROVIDED FOR IN THIS SECURITY AGREEMENT OR THE
REMEDIES IN RESPECT OF THE

7

--------------------------------------------------------------------------------

 


COLLATERAL PURSUANT TO THIS SECURITY AGREEMENT, EXCEPT AS MAY BE REQUIRED UNDER
THIS SECURITY AGREEMENT TO THE EXTENT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


(K)               AS TO ITSELF AND ITS INTELLECTUAL PROPERTY COLLATERAL (IF
ANY):


(I)                 TO THE KNOWLEDGE OF SUCH GRANTOR, THE OPERATION OF SUCH
GRANTOR’S BUSINESS AS CURRENTLY CONDUCTED OR AS CONTEMPLATED TO BE CONDUCTED AND
THE USE OF THE INTELLECTUAL PROPERTY COLLATERAL IN CONNECTION THEREWITH DO NOT
CONFLICT WITH, INFRINGE, MISAPPROPRIATE, DILUTE, MISUSE OR OTHERWISE VIOLATE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.


(II)               EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, SUCH GRANTOR IS THE EXCLUSIVE OWNER OF ALL RIGHT, TITLE
AND INTEREST IN AND TO THE INTELLECTUAL PROPERTY COLLATERAL, AND IS ENTITLED TO
USE ALL INTELLECTUAL PROPERTY COLLATERAL SUBJECT ONLY TO THE TERMS OF THE IP
AGREEMENTS.


(III)             ALL MATERIAL INTELLECTUAL PROPERTY COLLATERAL USED IN THE
OPERATION OF ITS BUSINESS IS SUBSISTING AND HAS NOT BEEN ADJUDGED INVALID OR
UNENFORCEABLE IN WHOLE OR PART, AND TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE, IS
VALID AND ENFORCEABLE.  SUCH GRANTOR IS NOT AWARE OF ANY USES OF ANY ITEM OF
INTELLECTUAL PROPERTY COLLATERAL THAT COULD BE EXPECTED TO LEAD TO SUCH ITEM
BECOMING INVALID OR UNENFORCEABLE.


(IV)             EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, SUCH GRANTOR HAS (I) MADE OR PERFORMED ALL FILINGS,
RECORDINGS AND OTHER ACTS AND HAS PAID ALL REQUIRED FEES AND TAXES TO MAINTAIN
AND PROTECT ITS INTEREST IN EACH AND EVERY ITEM OF INTELLECTUAL PROPERTY
COLLATERAL IN FULL FORCE AND EFFECT, AND TO PROTECT AND MAINTAIN ITS INTEREST
THEREIN, INCLUDING, WITHOUT LIMITATION, RECORDATIONS OF ANY OF ITS INTERESTS IN
THE PATENTS AND TRADEMARKS WITH THE U.S. PATENT AND TRADEMARK OFFICE, AND
RECORDATION OF ANY OF ITS INTERESTS IN THE COPYRIGHTS WITH THE U.S. COPYRIGHT
OFFICE, AND (II) USED PROPER STATUTORY NOTICE IN CONNECTION WITH ITS USE OF EACH
PATENT, TRADEMARK AND COPYRIGHT IN THE INTELLECTUAL PROPERTY COLLATERAL.


(V)               NO CLAIM, ACTION, SUIT, INVESTIGATION, LITIGATION OR
PROCEEDING HAS BEEN ASSERTED OR IS PENDING OR, TO SUCH GRANTOR’S KNOWLEDGE,
THREATENED AGAINST SUCH GRANTOR (I) BASED UPON OR CHALLENGING OR SEEKING TO DENY
OR RESTRICT SUCH GRANTOR’S RIGHTS IN OR USE OF ANY OF THE INTELLECTUAL PROPERTY
COLLATERAL USED IN THE OPERATION OF ITS BUSINESS, (II) ALLEGING THAT SUCH
GRANTOR’S RIGHTS IN OR USE OF SUCH INTELLECTUAL PROPERTY COLLATERAL OR THAT ANY
SERVICES PROVIDED BY, PROCESSES USED BY, OR PRODUCTS MANUFACTURED OR SOLD BY,
SUCH GRANTOR INFRINGE, MISAPPROPRIATE, DILUTE, MISUSE OR OTHERWISE VIOLATE ANY
PATENT, TRADEMARK, COPYRIGHT OR ANY OTHER PROPRIETARY RIGHT OF ANY THIRD PARTY,
OR (III) ALLEGING THAT THE INTELLECTUAL PROPERTY COLLATERAL IS BEING LICENSED OR
SUBLICENSED IN VIOLATION OR CONTRAVENTION OF THE TERMS OF ANY LICENSE OR OTHER
AGREEMENT, THAT, IN ANY SUCH CASE, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  TO SUCH
GRANTOR’S KNOWLEDGE, NO PERSON IS ENGAGING IN ANY ACTIVITY THAT INFRINGES,
MISAPPROPRIATES, DILUTES, MISUSES OR OTHERWISE VIOLATES ANY MATERIAL
INTELLECTUAL PROPERTY COLLATERAL USED IN THE OPERATION OF ITS BUSINESS OR SUCH
GRANTOR’S RIGHTS IN OR USE THEREOF.  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO RESULT

8

--------------------------------------------------------------------------------

 


IN A MATERIAL ADVERSE EFFECT, SUCH GRANTOR HAS NOT GRANTED ANY LICENSE, RELEASE,
COVENANT NOT TO SUE, NON-ASSERTION ASSURANCE, OR OTHER RIGHT TO ANY PERSON WITH
RESPECT TO ANY PART OF THE INTELLECTUAL PROPERTY COLLATERAL.  THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS WILL NOT RESULT IN THE
TERMINATION OR IMPAIRMENT OF ANY OF THE INTELLECTUAL PROPERTY COLLATERAL USED IN
THE OPERATION OF ITS BUSINESS.


(VI)             WITH RESPECT TO EACH IP AGREEMENT, IF ANY:  (A) SUCH IP
AGREEMENT IS VALID AND BINDING AND IN FULL FORCE AND EFFECT AND REPRESENTS THE
ENTIRE AGREEMENT BETWEEN THE RESPECTIVE PARTIES THERETO WITH RESPECT TO THE
SUBJECT MATTER THEREOF; (B) SUCH IP AGREEMENT WILL NOT CEASE TO BE VALID AND
BINDING AND IN FULL FORCE AND EFFECT ON TERMS IDENTICAL TO THOSE CURRENTLY IN
EFFECT AS A RESULT OF THE RIGHTS AND INTEREST GRANTED HEREIN, NOR WILL THE GRANT
OF SUCH RIGHTS AND INTEREST CONSTITUTE A BREACH OR DEFAULT UNDER SUCH IP
AGREEMENT OR OTHERWISE GIVE ANY PARTY THERETO A RIGHT TO TERMINATE SUCH IP
AGREEMENT; (C) SUCH GRANTOR HAS NOT RECEIVED ANY NOTICE OF TERMINATION OR
CANCELLATION UNDER SUCH IP AGREEMENT; (D) SUCH GRANTOR HAS NOT RECEIVED ANY
NOTICE OF A BREACH OR DEFAULT UNDER SUCH IP AGREEMENT, WHICH BREACH OR DEFAULT
HAS NOT BEEN CURED; (E) SUCH GRANTOR HAS NOT GRANTED TO ANY OTHER THIRD PARTY
ANY RIGHTS, ADVERSE OR OTHERWISE, UNDER SUCH IP AGREEMENT; AND (F) NO GRANTOR
OR, TO THE KNOWLEDGE OF SUCH GRANTOR, ANY OTHER PARTY TO SUCH IP AGREEMENT IS IN
BREACH OR DEFAULT THEREOF IN ANY MATERIAL RESPECT, AND NO EVENT HAS OCCURRED
THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A BREACH OR
DEFAULT OR PERMIT TERMINATION, MODIFICATION OR ACCELERATION UNDER SUCH IP
AGREEMENT.


(VII)           TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE, (A) NONE OF THE TRADE
SECRETS OF SUCH GRANTOR, IF ANY, HAS BEEN USED, DIVULGED, DISCLOSED OR
APPROPRIATED TO THE DETRIMENT OF SUCH GRANTOR FOR THE BENEFIT OF ANY OTHER
PERSON OTHER THAN SUCH GRANTOR; (B) NO EMPLOYEE, INDEPENDENT CONTRACTOR OR AGENT
OF SUCH GRANTOR HAS MISAPPROPRIATED ANY MATERIAL TRADE SECRETS OF ANY OTHER
PERSON IN THE COURSE OF THE PERFORMANCE OF HIS OR HER DUTIES AS AN EMPLOYEE,
INDEPENDENT CONTRACTOR OR AGENT OF SUCH GRANTOR; AND (C) NO EMPLOYEE,
INDEPENDENT CONTRACTOR OR AGENT OF SUCH GRANTOR IS IN DEFAULT OR BREACH OF ANY
MATERIAL TERM OF ANY EMPLOYMENT AGREEMENT, NON-DISCLOSURE AGREEMENT, ASSIGNMENT
OF INVENTIONS AGREEMENT OR SIMILAR AGREEMENT OR CONTRACT RELATING IN ANY WAY TO
THE PROTECTION, OWNERSHIP, DEVELOPMENT, USE OR TRANSFER OF SUCH GRANTOR’S
INTELLECTUAL PROPERTY COLLATERAL.


(VIII)         NO GRANTOR OR ANY INTELLECTUAL PROPERTY COLLATERAL IS SUBJECT TO
ANY OUTSTANDING CONSENT, SETTLEMENT, DECREE, ORDER, INJUNCTION, JUDGMENT OR
RULING RESTRICTING THE USE OF ANY INTELLECTUAL PROPERTY COLLATERAL OR THAT WOULD
IMPAIR THE VALIDITY OR ENFORCEABILITY OF SUCH INTELLECTUAL PROPERTY COLLATERAL.


(L)                 SUCH GRANTOR HAS NO COMMERCIAL TORT CLAIMS OTHER THAN THOSE
LISTED IN SCHEDULE III HERETO AND ADDITIONAL COMMERCIAL TORT CLAIMS AS TO WHICH
SUCH GRANTOR HAS COMPLIED WITH THE REQUIREMENTS OF SECTION 13.


SECTION 7.                FURTHER ASSURANCES. 


(A)                EACH GRANTOR AGREES THAT FROM TIME TO TIME, AT THE EXPENSE OF
SUCH GRANTOR, SUCH GRANTOR WILL PROMPTLY EXECUTE AND DELIVER, OR OTHERWISE
AUTHENTICATE, ALL FURTHER

9

--------------------------------------------------------------------------------

 


INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION THAT MAY BE REASONABLY
NECESSARY OR DESIRABLE, OR THAT THE COLLATERAL AGENT MAY REASONABLY REQUEST, IN
ORDER TO PERFECT AND PROTECT ANY PLEDGE OR SECURITY INTEREST GRANTED OR
PURPORTED TO BE GRANTED BY SUCH GRANTOR HEREUNDER OR TO ENABLE THE COLLATERAL
AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO
ANY COLLATERAL OF SUCH GRANTOR.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH GRANTOR WILL PROMPTLY, WITH RESPECT TO COLLATERAL OF SUCH
GRANTOR, AT THE COLLATERAL AGENT’S REASONABLE REQUEST:  (I) IF ANY SUCH
COLLATERAL SHALL BE EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT OR
CHATTEL PAPER, DELIVER AND PLEDGE TO THE COLLATERAL AGENT HEREUNDER SUCH NOTE OR
INSTRUMENT OR CHATTEL PAPER DULY INDORSED AND ACCOMPANIED BY DULY EXECUTED
INSTRUMENTS OF TRANSFER OR ASSIGNMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COLLATERAL AGENT; (II) FILE SUCH FINANCING OR CONTINUATION STATEMENTS, OR
AMENDMENTS THERETO, AND SUCH OTHER INSTRUMENTS OR NOTICES, AS MAY BE REASONABLY
NECESSARY OR DESIRABLE, OR AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, IN
ORDER TO PERFECT AND PRESERVE THE SECURITY INTEREST GRANTED OR PURPORTED TO BE
GRANTED BY SUCH GRANTOR HEREUNDER; (III) TAKE ALL ACTION TO ENSURE THAT THE
COLLATERAL AGENT’S SECURITY INTEREST IS NOTED ON ANY CERTIFICATE OF TITLE
RELATED TO ANY COLLATERAL EVIDENCED BY A CERTIFICATE OF TITLE; AND (IV) DELIVER
TO THE COLLATERAL AGENT EVIDENCE THAT ALL OTHER ACTIONS THAT THE COLLATERAL
AGENT MAY DEEM REASONABLY NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT
THE SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED BY SUCH GRANTOR UNDER
THIS SECURITY AGREEMENT HAVE BEEN TAKEN.


(B)               EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE
ONE OR MORE FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO,
INCLUDING, WITHOUT LIMITATION, ONE OR MORE FINANCING STATEMENTS INDICATING THAT
SUCH FINANCING STATEMENTS COVER ALL ASSETS OR ALL PERSONAL PROPERTY (OR WORDS OF
SIMILAR EFFECT) OF SUCH GRANTOR, REGARDLESS OF WHETHER ANY PARTICULAR ASSET
DESCRIBED IN SUCH FINANCING STATEMENTS FALLS WITHIN THE SCOPE OF THE UCC OR THE
GRANTING CLAUSE OF THIS SECURITY AGREEMENT.  A PHOTOCOPY OR OTHER REPRODUCTION
OF THIS SECURITY AGREEMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT WHERE
PERMITTED BY LAW.  EACH GRANTOR RATIFIES ITS AUTHORIZATION FOR THE COLLATERAL
AGENT TO HAVE FILED SUCH FINANCING STATEMENTS, CONTINUATION STATEMENTS OR
AMENDMENTS FILED PRIOR TO THE DATE HEREOF.  THE COLLATERAL AGENT SHALL NOTIFY
THE RELEVANT GRANTOR OF ANY SUCH FILINGS REFERRED TO IN THIS CLAUSE (B) THAT ARE
MADE AFTER THE FUNDING DATE; PROVIDED  THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH FILINGS OR ANY OTHER RIGHTS OF THE
COLLATERAL AGENT UNDER THIS SECURITY AGREEMENT.


(C)                EACH GRANTOR WILL FURNISH TO THE COLLATERAL AGENT FROM TIME
TO TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE
COLLATERAL OF SUCH GRANTOR AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH
COLLATERAL AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE
DETAIL.


SECTION 8.                AS TO EQUIPMENT AND INVENTORY. 

  To the extent any Grantor has Equipment or Inventory:


(A)                SUCH GRANTOR WILL KEEP ITS EQUIPMENT AND INVENTORY (OTHER
THAN INVENTORY SOLD IN THE ORDINARY COURSE OF BUSINESS) AT THE PLACES THEREFOR
SPECIFIED IN SCHEDULE VI OR, UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO THE
COLLATERAL AGENT, AT SUCH OTHER PLACES DESIGNATED BY SUCH GRANTOR IN SUCH
NOTICE.


 

10

--------------------------------------------------------------------------------

 


(B)               SUCH GRANTOR WILL CAUSE ITS EQUIPMENT TO BE MAINTAINED AND
PRESERVED IN ACCORDANCE WITH SECTION 5.3 OF THE CREDIT AGREEMENT.  SUCH GRANTOR
WILL PROMPTLY FURNISH TO THE COLLATERAL AGENT A STATEMENT RESPECTING ANY LOSS OR
DAMAGE TO ANY OF ITS MATERIAL EQUIPMENT OR INVENTORY.


SECTION 9.                INSURANCE. 

  Each Grantor will, at its own expense, maintain insurance with respect to its
Collateral as required by Section 5.4 of the Credit Agreement.


SECTION 10.            POST-CLOSING CHANGES; COLLECTIONS ON ASSIGNED AGREEMENTS,
RECEIVABLES AND RELATED CONTRACTS.


(A)                NO GRANTOR WILL CHANGE ITS NAME, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION NUMBER OR LOCATION
FROM THOSE SET FORTH IN SECTION 6(A) OF THIS SECURITY AGREEMENT WITHOUT FIRST
GIVING AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE COLLATERAL AGENT
AND TAKING ALL ACTION REQUIRED BY THE COLLATERAL AGENT FOR THE PURPOSE OF
PERFECTING OR PROTECTING THE SECURITY INTEREST GRANTED BY THIS SECURITY
AGREEMENT.  IF SUCH GRANTOR DOES NOT HAVE AN ORGANIZATIONAL IDENTIFICATION
NUMBER AND LATER OBTAINS ONE, IT WILL FORTHWITH NOTIFY THE COLLATERAL AGENT OF
SUCH ORGANIZATIONAL IDENTIFICATION NUMBER.


(B)               EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (B), EACH
GRANTOR WILL CONTINUE TO COLLECT, AT ITS OWN EXPENSE, OR CAUSE THE SERVICER TO
COLLECT, ALL AMOUNTS DUE OR TO BECOME DUE SUCH GRANTOR UNDER THE ASSIGNED
AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS.  THE COLLATERAL AGENT SHALL HAVE
THE RIGHT AT ANY TIME DURING THE EXISTENCE OF AN EVENT OF DEFAULT, UPON WRITTEN
NOTICE TO SUCH GRANTOR OF ITS INTENTION TO DO SO, TO NOTIFY THE OBLIGORS UNDER
ANY ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS OF THE ASSIGNMENT OF
SUCH ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS TO THE COLLATERAL
AGENT AND TO DIRECT SUCH OBLIGORS TO MAKE PAYMENT OF ALL AMOUNTS DUE OR TO
BECOME DUE TO SUCH GRANTOR THEREUNDER DIRECTLY TO THE COLLATERAL AGENT AND, UPON
SUCH NOTIFICATION AND AT THE EXPENSE OF SUCH GRANTOR, TO ENFORCE COLLECTION OF
ANY SUCH ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS, TO ADJUST,
SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER AND TO
THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE DONE, AND TO OTHERWISE EXERCISE ALL
RIGHTS WITH RESPECT TO SUCH ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED
CONTRACTS, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH SET FORTH IN
SECTION 9‑607 OF THE UCC.  AFTER RECEIPT BY ANY GRANTOR OF THE NOTICE FROM THE
COLLATERAL AGENT REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE, (I) ALL
AMOUNTS AND PROCEEDS (INCLUDING, WITHOUT LIMITATION, INSTRUMENTS) RECEIVED BY
SUCH GRANTOR IN RESPECT OF THE ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED
CONTRACTS OF SUCH GRANTOR SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE
COLLATERAL AGENT HEREUNDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR
AND SHALL BE FORTHWITH PAID OVER TO THE COLLATERAL AGENT IN THE SAME FORM AS SO
RECEIVED (WITH ANY NECESSARY INDORSEMENT) TO BE DEPOSITED IN A PLEDGED ACCOUNT
AND IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, APPLIED AS
PROVIDED IN SECTION 18(B) AND (II) SUCH GRANTOR WILL NOT ADJUST, SETTLE OR
COMPROMISE THE AMOUNT OR PAYMENT OF ANY RECEIVABLE OR AMOUNT DUE ON ANY ASSIGNED
AGREEMENT OR RELATED CONTRACT, RELEASE WHOLLY OR PARTLY ANY OBLIGOR THEREOF OR
ALLOW ANY CREDIT OR DISCOUNT THEREON.  NO GRANTOR WILL PERMIT OR CONSENT TO THE
SUBORDINATION OF ITS RIGHT TO PAYMENT UNDER ANY OF THE ASSIGNED AGREEMENTS,
RECEIVABLES AND RELATED CONTRACTS TO ANY OTHER INDEBTEDNESS OR OBLIGATIONS OF
THE OBLIGOR THEREOF.


 

11

--------------------------------------------------------------------------------

 


SECTION 11.            AS TO INTELLECTUAL PROPERTY COLLATERAL. 


(A)                WITH RESPECT TO EACH ITEM OF ITS INTELLECTUAL PROPERTY
COLLATERAL (IF ANY) MATERIAL TO THE OPERATION OF THE BUSINESS OF EACH GRANTOR,
EACH GRANTOR AGREES TO TAKE, AT ITS EXPENSE, ALL NECESSARY STEPS, INCLUDING,
WITHOUT LIMITATION, IN THE U.S. PATENT AND TRADEMARK OFFICE, THE U.S. COPYRIGHT
OFFICE AND ANY OTHER GOVERNMENTAL AUTHORITY, TO (I) MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF SUCH INTELLECTUAL PROPERTY COLLATERAL AND MAINTAIN SUCH
INTELLECTUAL PROPERTY COLLATERAL IN FULL FORCE AND EFFECT, AND (II) PURSUE THE
REGISTRATION AND MAINTENANCE OF EACH PATENT, TRADEMARK, OR COPYRIGHT
REGISTRATION OR APPLICATION, NOW OR HEREAFTER INCLUDED IN SUCH INTELLECTUAL
PROPERTY COLLATERAL OF SUCH GRANTOR, INCLUDING, WITHOUT LIMITATION, THE PAYMENT
OF REQUIRED FEES AND TAXES, THE FILING OF RESPONSES TO OFFICE ACTIONS ISSUED BY
THE U.S. PATENT AND TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE OR OTHER
GOVERNMENTAL AUTHORITIES, THE FILING OF APPLICATIONS FOR RENEWAL OR EXTENSION,
THE FILING OF AFFIDAVITS UNDER SECTIONS 8 AND 15 OF THE U.S. TRADEMARK ACT, THE
FILING OF DIVISIONAL, CONTINUATION, CONTINUATION-IN-PART, REISSUE AND RENEWAL
APPLICATIONS OR EXTENSIONS, THE PAYMENT OF MAINTENANCE FEES AND THE
PARTICIPATION IN INTERFERENCE, REEXAMINATION, OPPOSITION, CANCELLATION,
INFRINGEMENT AND MISAPPROPRIATION PROCEEDINGS.  NO GRANTOR SHALL, WITHOUT THE
WRITTEN CONSENT OF THE COLLATERAL AGENT, DISCONTINUE USE OF OR OTHERWISE ABANDON
ANY INTELLECTUAL PROPERTY COLLATERAL, OR ABANDON ANY RIGHT TO FILE AN
APPLICATION FOR PATENT, TRADEMARK, OR COPYRIGHT, UNLESS SUCH GRANTOR SHALL HAVE
PREVIOUSLY DETERMINED THAT SUCH USE OR THE PURSUIT OR MAINTENANCE OF SUCH
INTELLECTUAL PROPERTY COLLATERAL IS NO LONGER DESIRABLE IN THE CONDUCT OF SUCH
GRANTOR’S BUSINESS AND THAT THE LOSS THEREOF WOULD NOT BE REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT, IN WHICH CASE, SUCH GRANTOR WILL GIVE PROMPT
NOTICE OF ANY SUCH ABANDONMENT TO THE COLLATERAL AGENT.


(B)               EACH GRANTOR AGREES PROMPTLY TO NOTIFY THE COLLATERAL AGENT IF
SUCH GRANTOR BECOMES AWARE (I) THAT ANY MATERIAL ITEM OF THE INTELLECTUAL
PROPERTY COLLATERAL HAS BECOME ABANDONED, PLACED IN THE PUBLIC DOMAIN, INVALID
OR UNENFORCEABLE, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT REGARDING SUCH
GRANTOR’S OWNERSHIP OF ANY OF THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL OR
ITS RIGHT TO REGISTER THE SAME OR TO KEEP AND MAINTAIN AND ENFORCE THE SAME, OR
(II) OF ANY MATERIAL ADVERSE DETERMINATION OR THE INSTITUTION OF ANY PROCEEDING
(INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF ANY PROCEEDING IN THE U.S.
PATENT AND TRADEMARK OFFICE OR ANY COURT) REGARDING ANY MATERIAL ITEM OF THE
INTELLECTUAL PROPERTY COLLATERAL.


(C)                IN  THE EVENT THAT ANY GRANTOR BECOMES AWARE THAT ANY
MATERIAL ITEM OF THE INTELLECTUAL PROPERTY COLLATERAL IS BEING INFRINGED OR
MISAPPROPRIATED BY A THIRD PARTY, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE
COLLATERAL AGENT AND SHALL TAKE SUCH ACTIONS, AT ITS EXPENSE, AS SUCH GRANTOR OR
THE COLLATERAL AGENT DEEMS REASONABLE AND APPROPRIATE UNDER THE CIRCUMSTANCES TO
PROTECT OR ENFORCE SUCH INTELLECTUAL PROPERTY COLLATERAL, INCLUDING, WITHOUT
LIMITATION, SUING FOR INFRINGEMENT OR MISAPPROPRIATION AND FOR AN INJUNCTION
AGAINST SUCH INFRINGEMENT OR MISAPPROPRIATION.


(D)               EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, EACH GRANTOR SHALL MAKE ANY REQUIRED STATUTORY NOTICE
IN CONNECTION WITH ITS USE OF EACH MATERIAL ITEM OF ITS INTELLECTUAL PROPERTY
COLLATERAL.  NO GRANTOR SHALL DO OR PERMIT ANY ACT OR KNOWINGLY OMIT TO DO ANY
ACT WHEREBY ANY OF ITS MATERIAL INTELLECTUAL PROPERTY COLLATERAL MAY LAPSE OR
BECOME INVALID OR UNENFORCEABLE OR PLACED IN THE PUBLIC DOMAIN.


 

12

--------------------------------------------------------------------------------

 


(E)                EACH GRANTOR SHALL TAKE ALL STEPS WHICH IT OR THE COLLATERAL
AGENT DEEMS REASONABLE AND APPROPRIATE UNDER THE CIRCUMSTANCES TO PRESERVE AND
PROTECT EACH MATERIAL ITEM OF ITS INTELLECTUAL PROPERTY COLLATERAL, INCLUDING,
WITHOUT LIMITATION, MAINTAINING THE QUALITY OF ANY AND ALL PRODUCTS OR SERVICES
USED OR PROVIDED IN CONNECTION WITH ANY OF THE TRADEMARKS, CONSISTENT WITH THE
QUALITY OF THE PRODUCTS AND SERVICES AS OF THE DATE HEREOF, AND TAKING ALL STEPS
NECESSARY TO ENSURE THAT ALL LICENSED USERS OF ANY OF THE TRADEMARKS USE SUCH
CONSISTENT STANDARDS OF QUALITY.


(F)                EACH GRANTOR AGREES THAT, SHOULD IT OBTAIN AN OWNERSHIP
INTEREST IN ANY ITEM OF THE TYPE SET FORTH IN SECTION 1(G) THAT IS NOT ON THE
DATE HEREOF A PART OF THE INTELLECTUAL PROPERTY COLLATERAL (“AFTER-ACQUIRED
INTELLECTUAL PROPERTY”), THEN (I) THE PROVISIONS OF THIS SECURITY AGREEMENT
SHALL AUTOMATICALLY APPLY THERETO, (II) ANY SUCH AFTER-ACQUIRED INTELLECTUAL
PROPERTY AND, IN THE CASE OF TRADEMARKS, THE GOODWILL SYMBOLIZED THEREBY, SHALL
AUTOMATICALLY BECOME PART OF THE INTELLECTUAL PROPERTY COLLATERAL SUBJECT TO THE
TERMS AND CONDITIONS OF THIS SECURITY AGREEMENT WITH RESPECT THERETO AND
(III) SUCH GRANTOR SHALL GIVE PROMPT WRITTEN NOTICE TO THE COLLATERAL AGENT
IDENTIFYING ANY MATERIAL AFTER-ACQUIRED INTELLECTUAL PROPERTY, AND, IF REQUESTED
BY THE COLLATERAL AGENT, SUCH GRANTOR SHALL EXECUTE OR OTHERWISE AUTHENTICATE AN
AGREEMENT, IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT A HERETO (AN
“INTELLECTUAL PROPERTY SECURITY AGREEMENT”), FOR RECORDING THE SECURITY INTEREST
GRANTED HEREUNDER TO THE COLLATERAL AGENT IN SUCH INTELLECTUAL PROPERTY
COLLATERAL WITH THE U.S. PATENT AND TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE
AND ANY OTHER GOVERNMENTAL AUTHORITIES NECESSARY TO PERFECT THE SECURITY
INTEREST HEREUNDER IN SUCH INTELLECTUAL PROPERTY COLLATERAL.


SECTION 12.            AS TO LETTER-OF-CREDIT RIGHTS. 


(A)                EACH GRANTOR, BY GRANTING A SECURITY INTEREST IN ITS
RECEIVABLES CONSISTING OF LETTER-OF-CREDIT RIGHTS TO THE COLLATERAL AGENT,
INTENDS TO (AND HEREBY DOES) ASSIGN TO THE COLLATERAL AGENT ITS RIGHTS
(INCLUDING ITS CONTINGENT RIGHTS) TO THE PROCEEDS OF ALL RELATED CONTRACTS
CONSISTING OF LETTERS OF CREDIT OF WHICH IT IS OR HEREAFTER BECOMES A
BENEFICIARY OR ASSIGNEE.  EACH GRANTOR WILL PROMPTLY CAUSE THE ISSUER OF EACH
LETTER OF CREDIT AND EACH NOMINATED PERSON (IF ANY) WITH RESPECT THERETO TO
CONSENT TO SUCH ASSIGNMENT OF THE PROCEEDS THEREOF PURSUANT TO A CONSENT IN FORM
AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT AND DELIVER WRITTEN EVIDENCE
OF SUCH CONSENT TO THE COLLATERAL AGENT.


(B)               UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, EACH GRANTOR WILL, PROMPTLY UPON REQUEST BY THE COLLATERAL AGENT,
(I) NOTIFY (AND SUCH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO NOTIFY)
THE ISSUER AND EACH NOMINATED PERSON WITH RESPECT TO EACH OF THE RELATED
CONTRACTS CONSISTING OF LETTERS OF CREDIT, IF ANY, THAT THE PROCEEDS THEREOF
HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT HEREUNDER AND ANY PAYMENTS DUE OR TO
BECOME DUE IN RESPECT THEREOF ARE TO BE MADE DIRECTLY TO THE COLLATERAL AGENT OR
ITS DESIGNEE AND (II) ARRANGE FOR THE COLLATERAL AGENT TO BECOME THE TRANSFEREE
BENEFICIARY OF LETTER OF CREDIT.


SECTION 13.            COMMERCIAL TORT CLAIMS. 

  Each Grantor will promptly give notice to the Collateral Agent of any material
commercial tort claim that may arise after the date hereof and will immediately
execute or otherwise authenticate a supplement to this Security Agreement, and
otherwise take all necessary action, to subject such commercial tort claim to
the first priority security interest created under this Security Agreement.


 

13

--------------------------------------------------------------------------------

 


SECTION 14.            TRANSFERS AND OTHER LIENS. 

Each Grantor agrees that it will not (i) sell, assign or otherwise dispose of,
or grant any option with respect to, any of its Collateral, other than Asset
Dispositions permitted under the terms of the Credit Agreement, or (ii) create
or suffer to exist any Lien upon or with respect to any of the Collateral of
such Grantor except for, in the case of the Borrower, Permitted Liens.


SECTION 15.            COLLATERAL AGENT APPOINTED ATTORNEY IN FACT. 

  Each Grantor hereby irrevocably appoints the Collateral Agent such Grantor’s
attorney in fact from time to time upon the occurrence and during the
continuance of an Event of Default, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, from time to time
in the Collateral Agent’s reasonable discretion upon failure of such Grantor or
the Servicer to do so in accordance with the Loan Documents and the Servicing
Agreements respectively, to take any action and to execute any instrument that
the Collateral Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Security Agreement, including, without limitation:


(A)                TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE
COLLATERAL AGENT PURSUANT TO SECTION 9,


(B)               TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE,
RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER
OR IN RESPECT OF ANY OF THE COLLATERAL,


(C)                TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER
INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER, IN CONNECTION WITH CLAUSE (A) OR (B)
ABOVE, AND


(D)               TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY
PROCEEDINGS THAT THE COLLATERAL AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE
FOR THE COLLECTION OF ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE COMPLIANCE
WITH THE TERMS AND CONDITIONS OF ANY ASSIGNED AGREEMENT OR THE RIGHTS OF THE
COLLATERAL AGENT WITH RESPECT TO ANY OF THE COLLATERAL.


THE COLLATERAL AGENT SHALL NOTIFY THE RELEVANT GRANTOR OF ANY SUCH ACTIONS
REFERRED TO IN THIS SECTION 15 TAKEN BY THE COLLATERAL AGENT AS SUCH GRANTOR’S
ATTORNEY IN FACT; PROVIDED  THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH ACTIONS OR ANY OTHER RIGHTS OF THE COLLATERAL AGENT
UNDER THIS SECURITY AGREEMENT.


SECTION 16.            COLLATERAL AGENT MAY PERFORM. 

  If any Grantor fails to perform any agreement contained herein, the Collateral
Agent may, but without any obligation to do so and without notice, itself
perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by such
Grantor under Section 19.


SECTION 17.            THE COLLATERAL AGENT’S DUTIES. 


(A)                THE POWERS CONFERRED ON THE COLLATERAL AGENT HEREUNDER ARE
SOLELY TO PROTECT THE SECURED PARTIES’ INTEREST IN THE COLLATERAL AND SHALL NOT
IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE SAFE
CUSTODY OF ANY COLLATERAL IN ITS POSSESSION AND THE ACCOUNTING FOR MONEYS
ACTUALLY RECEIVED BY IT HEREUNDER, THE COLLATERAL AGENT SHALL HAVE NO DUTY AS TO
ANY COLLATERAL, AS TO ASCERTAINING OR TAKING ACTION WITH RESPECT TO CALLS,
CONVERSIONS,

14

--------------------------------------------------------------------------------

 


EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS RELATIVE TO ANY COLLATERAL,
WHETHER OR NOT ANY SECURED PARTY HAS OR IS DEEMED TO HAVE KNOWLEDGE OF SUCH
MATTERS, OR AS TO THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST
ANY PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY COLLATERAL.  THE COLLATERAL
AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE CUSTODY AND
PRESERVATION OF ANY COLLATERAL IN ITS POSSESSION IF SUCH COLLATERAL IS ACCORDED
TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS ITS OWN PROPERTY.


(B)               ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
COLLATERAL AGENT MAY FROM TIME TO TIME, WHEN THE COLLATERAL AGENT DEEMS IT TO BE
NECESSARY, APPOINT ONE OR MORE SUBAGENTS (EACH A “SUBAGENT”) FOR THE COLLATERAL
AGENT HEREUNDER WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL.  IN THE EVENT
THAT THE COLLATERAL AGENT SO APPOINTS ANY SUBAGENT WITH RESPECT TO ANY
COLLATERAL, (I) THE ASSIGNMENT AND PLEDGE OF SUCH COLLATERAL AND THE SECURITY
INTEREST GRANTED IN SUCH COLLATERAL BY EACH GRANTOR HEREUNDER SHALL BE DEEMED
FOR PURPOSES OF THIS SECURITY AGREEMENT TO HAVE BEEN MADE TO SUCH SUBAGENT, IN
ADDITION TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AS
SECURITY FOR THE SECURED OBLIGATIONS OF SUCH GRANTOR, (II) SUCH SUBAGENT SHALL
AUTOMATICALLY BE VESTED, IN ADDITION TO THE COLLATERAL AGENT, WITH ALL RIGHTS,
POWERS, PRIVILEGES, INTERESTS AND REMEDIES OF THE COLLATERAL AGENT HEREUNDER
WITH RESPECT TO SUCH COLLATERAL, AND (III) THE TERM “COLLATERAL AGENT,” WHEN
USED HEREIN IN RELATION TO ANY RIGHTS, POWERS, PRIVILEGES, INTERESTS AND
REMEDIES OF THE COLLATERAL AGENT WITH RESPECT TO SUCH COLLATERAL, SHALL INCLUDE
SUCH SUBAGENT; PROVIDED, HOWEVER, THAT NO SUCH SUBAGENT SHALL BE AUTHORIZED TO
TAKE ANY ACTION WITH RESPECT TO ANY SUCH COLLATERAL UNLESS AND EXCEPT TO THE
EXTENT EXPRESSLY AUTHORIZED IN WRITING BY THE COLLATERAL AGENT.


SECTION 18.            REMEDIES. 

  The Collateral Agent may:

If any Event of Default shall have occurred and be continuing:


(A)                THE COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE
COLLATERAL, IN ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR
OTHERWISE AVAILABLE TO IT, ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON
DEFAULT UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED
COLLATERAL) AND ALSO MAY:  (I) REQUIRE EACH GRANTOR TO, AND EACH GRANTOR HEREBY
AGREES THAT IT WILL AT ITS EXPENSE AND UPON REQUEST OF THE COLLATERAL AGENT
FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS DIRECTED BY THE COLLATERAL
AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT AT A PLACE AND TIME TO BE
DESIGNATED BY THE COLLATERAL AGENT THAT IS REASONABLY CONVENIENT TO BOTH
PARTIES; (II) WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL THE COLLATERAL OR
ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE
COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE
DELIVERY, AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM
COMMERCIALLY REASONABLE; (III) OCCUPY ANY PREMISES OWNED OR LEASED BY ANY OF THE
GRANTORS WHERE THE COLLATERAL OR ANY PART THEREOF IS ASSEMBLED OR LOCATED FOR A
REASONABLE PERIOD IN ORDER TO EFFECTUATE ITS RIGHTS AND REMEDIES HEREUNDER OR
UNDER LAW, WITHOUT OBLIGATION TO SUCH GRANTOR IN RESPECT OF SUCH OCCUPATION; AND
(IV) EXERCISE ANY AND ALL RIGHTS AND REMEDIES OF ANY OF THE GRANTORS UNDER OR IN
CONNECTION WITH THE COLLATERAL, OR OTHERWISE IN RESPECT OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, (A) ANY AND ALL RIGHTS OF THE GRANTORS TO DEMAND
OR OTHERWISE REQUIRE PAYMENT OF ANY AMOUNT UNDER, OR PERFORMANCE OF ANY
PROVISION OF, THE ASSIGNED AGREEMENTS, THE RECEIVABLES, THE RELATED CONTRACTS
AND THE OTHER COLLATERAL, (B) WITHDRAW, OR CAUSE OR DIRECT THE WITHDRAWAL, OF
ALL FUNDS WITH RESPECT TO THE ACCOUNT COLLATERAL AND (C) EXERCISE ALL OTHER
RIGHTS AND REMEDIES WITH RESPECT TO THE ASSIGNED AGREEMENTS, THE

15

--------------------------------------------------------------------------------

 


RECEIVABLES, THE RELATED CONTRACTS AND THE OTHER COLLATERAL, INCLUDING, WITHOUT
LIMITATION, THOSE SET FORTH IN SECTION 9‑607 OF THE UCC.  EACH GRANTOR AGREES
THAT, TO THE EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN (10)
DAYS’ NOTICE TO SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE
TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE
NOTIFICATION.  THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF
COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE COLLATERAL AGENT
MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE
TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE
MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


(B)               ANY CASH HELD BY OR ON BEHALF OF THE COLLATERAL AGENT AND ALL
CASH PROCEEDS RECEIVED BY OR ON BEHALF OF THE COLLATERAL AGENT IN RESPECT OF ANY
SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
COLLATERAL MAY, IN THE DISCRETION OF THE COLLATERAL AGENT, BE HELD BY THE
COLLATERAL AGENT AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER
APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE COLLATERAL AGENT PURSUANT
TO SECTION 19) IN WHOLE OR IN PART BY THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES AGAINST, ALL OR ANY PART OF THE SECURED OBLIGATIONS, IN THE
MANNER SET FORTH IN SECTION 7.6 OF THE CREDIT AGREEMENT.  ANY SURPLUS OF SUCH
CASH OR CASH PROCEEDS HELD BY OR ON THE BEHALF OF THE COLLATERAL AGENT AND
REMAINING AFTER PAYMENT IN FULL OF ALL THE SECURED OBLIGATIONS SHALL BE PROMPTLY
PAID OVER TO SUCH GRANTOR OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE
SUCH SURPLUS.


(C)                ALL PAYMENTS RECEIVED BY ANY GRANTOR UNDER OR IN CONNECTION
WITH ANY ASSIGNED AGREEMENT OR OTHERWISE IN RESPECT OF THE COLLATERAL SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT, SHALL BE SEGREGATED
FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER TO THE
COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
INDORSEMENT).


(D)               THE COLLATERAL AGENT MAY, WITHOUT NOTICE TO ANY GRANTOR EXCEPT
AS REQUIRED BY LAW AND AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET OFF AND
OTHERWISE APPLY ALL OR ANY PART OF THE SECURED OBLIGATIONS AGAINST ANY FUNDS
HELD WITH RESPECT TO THE ACCOUNT COLLATERAL OR IN ANY OTHER DEPOSIT ACCOUNT.


(E)                UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE COLLATERAL AGENT MAY SEND TO EACH BANK, SECURITIES INTERMEDIARY OR
ISSUER PARTY TO ANY ACCOUNT CONTROL AGREEMENT A “NOTICE OF EXCLUSIVE CONTROL”
(OR SIMILAR NOTICE) AS DEFINED IN AND UNDER SUCH AGREEMENT.


(F)                IN THE EVENT OF ANY SALE OR OTHER DISPOSITION OF ANY OF THE
INTELLECTUAL PROPERTY COLLATERAL (IF ANY) OF ANY GRANTOR, THE GOODWILL
SYMBOLIZED BY ANY TRADEMARKS SUBJECT TO SUCH SALE OR OTHER DISPOSITION SHALL BE
INCLUDED THEREIN, AND SUCH GRANTOR SHALL SUPPLY TO THE COLLATERAL AGENT OR ITS
DESIGNEE SUCH GRANTOR’S KNOW-HOW AND EXPERTISE, AND DOCUMENTS AND THINGS
RELATING TO ANY INTELLECTUAL PROPERTY COLLATERAL SUBJECT TO SUCH SALE OR OTHER
DISPOSITION, AND SUCH GRANTOR’S CUSTOMER LISTS AND OTHER RECORDS AND DOCUMENTS
RELATING TO SUCH INTELLECTUAL PROPERTY COLLATERAL AND TO THE MANUFACTURE,
DISTRIBUTION, ADVERTISING AND SALE OF PRODUCTS AND SERVICES OF SUCH GRANTOR.


 

16

--------------------------------------------------------------------------------

 


SECTION 19.            INDEMNITY AND EXPENSES. 


(A)                EACH GRANTOR AGREES TO INDEMNIFY, DEFEND AND SAVE AND HOLD
HARMLESS EACH SECURED PARTY AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS (EACH, AN “INDEMNIFIED
PARTY”) FROM AND AGAINST, AND SHALL PAY ON DEMAND, ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES
AND EXPENSES OF COUNSEL) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST
ANY INDEMNIFIED PARTY (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), IN EACH
CASE ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM THIS SECURITY
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF THIS SECURITY
AGREEMENT), EXCEPT TO THE EXTENT THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNIFIED PARTY, BE AVAILABLE TO THE EXTENT THAT SUCH INDEMNIFIED LIABILITIES
RESULTED FROM THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY OR SUCH INDEMNIFIED PARTY’S AFFILIATES OR THEIR RESPECTIVE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS.


(B)               EACH GRANTOR WILL WITHIN FIFTEEN (15) DAYS AFTER DEMAND
THEREFOR PAY TO THE COLLATERAL AGENT THE AMOUNT OF ANY AND ALL REASONABLE
EXPENSES, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF ITS
COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT THE COLLATERAL AGENT MAY INCUR IN
CONNECTION WITH (I) THE ADMINISTRATION OF THIS SECURITY AGREEMENT, (II) THE
CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE OF, COLLECTION FROM OR
OTHER REALIZATION UPON, ANY OF THE COLLATERAL OF SUCH GRANTOR, (III) THE
EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE COLLATERAL AGENT OR THE
OTHER SECURED PARTIES HEREUNDER OR (IV) THE FAILURE BY SUCH GRANTOR TO PERFORM
OR OBSERVE ANY OF THE MATERIAL PROVISIONS HEREOF.


SECTION 20.            AMENDMENTS; WAIVERS; ETC. 

  No amendment or waiver of any provision of this Security Agreement, and no
consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Collateral Agent
and each affected Grantor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  No
failure on the part of the Collateral Agent or any other Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.


SECTION 21.            NOTICES, ETC.

  All notices and other communications provided for hereunder shall be given as
provided for notices under the Credit Agreement and shall be addressed as set
forth in Section 9.2 of the Credit Agreement.


SECTION 22.            CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER THE
CREDIT AGREEMENT. 

  This Security Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the payment in
full in cash of the Secured Obligations and the cancellation or termination of
the Commitments, (b) be binding upon each Grantor, its successors and assigns
and (c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective successors
and assigns permitted by the Credit Agreement.


 

17

--------------------------------------------------------------------------------

 


SECTION 23.            RELEASE; TERMINATION. 


(A)                UPON ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ANY
ITEM OF COLLATERAL OF ANY GRANTOR IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS, THE SECURITY INTERESTS IN SUCH COLLATERAL SHALL TERMINATE AS SET
FORTH IN SECTION 8.9 AND 9.17 OF THE CREDIT AGREEMENT.  TO THE EXTENT ANY HOLDER
OF THE SECURED OBLIGATIONS IS NOT A LENDER THAT IS A PARTY TO THE CREDIT
AGREEMENT BUT IS AN ELIGIBLE ASSIGNEE OF SUCH A LENDER, SUCH ELIGIBLE ASSIGNEE
(BY ACCEPTING THE BENEFITS OF THIS SECURITY AGREEMENT AND THE COLLATERAL
HEREUNDER) AGREES THAT THE TERMS OF RELEASE SET FORTH IN THE CREDIT AGREEMENT
SHALL BE BINDING UPON SUCH ELIGIBLE ASSIGNEE AS IF IT WAS A PARTY TO THE CREDIT
AGREEMENT.


(B)               UPON THE PAYMENT IN FULL IN CASH OF THE SECURED OBLIGATIONS
(OTHER THAN CONTINGENT AND INDEMNIFICATION OBLIGATIONS NOT THEN DUE AND PAYABLE)
AND THE CANCELLATION OR TERMINATION OF THE COMMITMENTS, THE SECURITY INTEREST
GRANTED HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO
THE APPLICABLE GRANTOR.  UPON ANY SUCH TERMINATION, THE COLLATERAL AGENT WILL,
AT THE APPLICABLE GRANTOR’S EXPENSE, EXECUTE AND DELIVER TO SUCH GRANTOR SUCH
DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


SECTION 24.            SECURITY INTEREST ABSOLUTE. 

  All rights of the Collateral Agent and the other Secured Parties and the
pledge, assignment and security interest hereunder, and all obligations of each
Grantor hereunder, shall be irrevocable, absolute and unconditional irrespective
of, and each Grantor hereby irrevocably waives (to the maximum extent permitted
by applicable law) any defenses it may now have or may hereafter acquire in any
way relating to, any or all of the following:


(A)                ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT
OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;


(B)               ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN
ANY OTHER TERM OF, ALL OR ANY OF THE SECURED OBLIGATIONS OR ANY OTHER AMENDMENT
OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM ANY LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, ANY INCREASE IN THE SECURED OBLIGATIONS RESULTING FROM THE
EXTENSION OF ADDITIONAL CREDIT TO THE BORROWER OR OTHERWISE;


(C)                ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY
COLLATERAL OR ANY OTHER COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR
WAIVER OF OR CONSENT TO DEPARTURE FROM ANY GUARANTY, FOR ALL OR ANY OF THE
SECURED OBLIGATIONS;


(D)               ANY MANNER OF APPLICATION OF ANY COLLATERAL OR ANY OTHER
COLLATERAL, OR PROCEEDS THEREOF, TO ALL OR ANY OF THE SECURED OBLIGATIONS, OR
ANY MANNER OF SALE OR OTHER DISPOSITION OF ANY COLLATERAL OR ANY OTHER
COLLATERAL FOR ALL OR ANY OF THE SECURED OBLIGATIONS OR ANY OTHER ASSETS OF ANY
CREDIT PARTY;


(E)                ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE
STRUCTURE OR EXISTENCE OF ANY CREDIT PARTY;


(F)                ANY FAILURE OF ANY SECURED PARTY TO DISCLOSE TO ANY CREDIT
PARTY ANY MATERIAL INFORMATION RELATING TO THE BUSINESS, FINANCIAL CONDITION,
OPERATIONS, PERFORMANCE,

18

--------------------------------------------------------------------------------

 


ASSETS, NATURE OF ASSETS, LIABILITIES OR PROSPECTS OF ANY OTHER CREDIT PARTY NOW
OR HEREAFTER KNOWN TO SUCH SECURED PARTY (EACH GRANTOR WAIVING ANY DUTY ON THE
PART OF THE SECURED PARTIES TO DISCLOSE SUCH INFORMATION);


(G)               THE FAILURE OF ANY OTHER PERSON TO EXECUTE THIS SECURITY
AGREEMENT OR ANY OTHER SECURITY DOCUMENT, GUARANTY OR AGREEMENT OR THE RELEASE
OR REDUCTION OF LIABILITY OF ANY GRANTOR OR ANY OTHER GRANTOR OR SURETY WITH
RESPECT TO THE SECURED OBLIGATIONS; OR


(H)               ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY
STATUTE OF LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY
ANY SECURED PARTY THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF SUCH GRANTOR OR A THIRD PARTY GRANTOR OF A SECURITY INTEREST.

This Security Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or by any other
Person upon the insolvency, bankruptcy or reorganization of any Credit Party or
otherwise, all as though such payment had not been made.


SECTION 25.            ASSIGNMENT OF RENTS. 

  The Borrower hereby absolutely and unconditionally assigns all Tenant Leases
and Rents (as hereinafter defined) to the Collateral Agent for the benefit of
the Secured Parties.  This assignment is, and is intended to be, an
unconditional, absolute and present assignment from the Borrower to the
Collateral Agent of all of the Borrower’s right, title and interest in and to
the Tenant Leases and the all of the Cash Collections and all other rents,
royalties, issues, profits, revenues, earnings, income and other benefits of the
Borrower’s Wireless Assets, or arising from the use or enjoyment of the Wireless
Assets, including all such amounts paid under or arising from any of the Tenant
Leases and all fees, charges, accounts or other payments for the use or
occupancy of Cell Towers or other facilities within the Wireless Assets
(collectively, the “Rents”) and not an assignment in the nature of a pledge of
the Rents or the mere grant of a security interest therein.  So long as no Event
of Default shall exist, however, the Collateral Agent hereby grants to the
Borrower, and the Borrower shall have a license (which license shall terminate
automatically and without notice upon the occurrence and continuation of an
Event of Default) to collect either directly or through the Servicer, all Rents
in accordance with the Credit Agreement.  The Borrower agrees, and agrees to
cause the Servicer, to collect and hold all Rents in trust for the Collateral
Agent and to use the Rents in accordance with the terms of the Credit Agreement.


SECTION 26.            EXECUTION IN COUNTERPARTS. 

  This Security Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Security Agreement by telecopier or
other electronic transmission shall be effective as delivery of an original
executed counterpart of this Security Agreement.


SECTION 27.            GOVERNING LAW. 

  This Security Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

[Signatures on following page]

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

CIG COMP TOWER, LLC

 Specialty Towers Managment, LLC

 Its  Manager

 

 

By:  /s/ PAUL J. MCGINN                            

        Title:  Paul J. Mc Ginn    

        Name:  Chief Executive Officer  

 

 

CIG PROPERTIES, LLC

 a Delware limited liability company

 Manager

 

 

By:    /s/ PAUL J. MCGINN                                

        Title: Paul J. Mc Ginn      

        Name: Chief Executive Officer   

 

 

 

 

 

 

[Signature Page to Security Agreement]

--------------------------------------------------------------------------------

 

 

MACQUARIE BANK LIMITED

 

 

 

By:  /s/ BENJAMIN WU                                                 

        Title:       Benjamin Wu

        Name:     Managing Director

 

 

By:  /s/ DAVID PRINCE                                                  

        Title:       David Prince

        Name:    Managing Director

 

 

 

 

 

[Signature Page to Security Agreement]                                    

--------------------------------------------------------------------------------



 

Schedule I to the
Security Agreement

PLEDGED ACCOUNTS

 

CREDIT PARTY

TYPE OF ACCOUNT

BANK

ACCOUNT NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



 
 
 
 
 
 

Exhibit A to the
Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”), dated ________ is made by CIG COMP TOWER, LLC (the “Borrower”) and
CIG PROPERTIES, LLC (collectively, the “Grantors”) in favor of Macquarie Bank
Limited, as Collateral Agent (as defined in the Security Agreement referred to
below) for the Secured Parties (as defined in the Security Agreement referred to
below).

WHEREAS, the Borrower entered into a Credit Agreement, dated as of August 17,
2012 (as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) with certain
lenders (the “Lenders”) and the Administrative Agent (as defined therein).

WHEREAS, as a condition precedent to the making of Advances by the Lenders under
the Credit Agreement, each Grantor has executed and delivered that certain
Security Agreement, dated as of September 7, 2012, made by the Grantors to the
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”).  Terms defined in the
Security Agreement and not otherwise defined herein are used herein as defined
in the Security Agreement.

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed therein to execute this IP Security Agreement for
recording with the U.S. Patent and Trademark Office, the United States Copyright
Office and other governmental authorities following the acquisition of any
After-Acquired Intellectual Property (as defined in the Security Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1.                GRANT OF SECURITY.  EACH GRANTOR HEREBY GRANTS TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES A SECURITY INTEREST IN
ALL OF SUCH GRANTOR’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING (THE
“COLLATERAL”): 

(i)                 the patents and patent applications set forth in Schedule A
hereto (the “Patents”); 

(ii)               the trademark and service mark registrations and applications
set forth in Schedule B hereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or

 

 



Exhibit A-1

--------------------------------------------------------------------------------

 

enforceability of such intent-to-use trademark applications under applicable
federal law), together with the goodwill symbolized thereby (the “Trademarks”); 

(iii)             all copyrights, whether registered or unregistered, now owned
or hereafter acquired by such Grantor, including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”); 

(iv)             all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

(v)               any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

(vi)             any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2.                SECURITY FOR OBLIGATIONS.  THE GRANT OF A SECURITY
INTEREST IN, THE COLLATERAL BY EACH GRANTOR UNDER THIS IP SECURITY AGREEMENT
SECURES THE PAYMENT OF ALL OBLIGATIONS OF SUCH GRANTOR NOW OR HEREAFTER EXISTING
UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, WHETHER DIRECT OR INDIRECT, ABSOLUTE
OR CONTINGENT, AND WHETHER FOR PRINCIPAL, REIMBURSEMENT OBLIGATIONS, INTEREST,
PREMIUMS, PENALTIES, FEES, INDEMNIFICATIONS, CONTRACT CAUSES OF ACTION, COSTS,
EXPENSES OR OTHERWISE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THIS
IP SECURITY AGREEMENT SECURES, AS TO EACH GRANTOR, THE PAYMENT OF ALL AMOUNTS
THAT CONSTITUTE PART OF THE SECURED OBLIGATIONS AND THAT WOULD BE OWED BY SUCH
GRANTOR TO ANY SECURED PARTY UNDER THE LOAN DOCUMENTS BUT FOR THE FACT THAT SUCH
SECURED OBLIGATIONS ARE UNENFORCEABLE OR NOT ALLOWABLE DUE TO THE EXISTENCE OF A
BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING INVOLVING A CREDIT PARTY.

SECTION 3.                RECORDATION.  EACH GRANTOR AUTHORIZES AND REQUESTS
THAT THE REGISTER OF COPYRIGHTS, THE COMMISSIONER FOR PATENTS AND THE
COMMISSIONER FOR TRADEMARKS AND ANY OTHER APPLICABLE GOVERNMENT OFFICER RECORD
THIS IP SECURITY AGREEMENT.

SECTION 4.                EXECUTION IN COUNTERPARTS.  THIS IP SECURITY AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.

SECTION 5.                GRANTS, RIGHTS AND REMEDIES.  THIS IP SECURITY
AGREEMENT HAS BEEN ENTERED INTO IN CONJUNCTION WITH THE PROVISIONS OF THE
SECURITY AGREEMENT.  EACH GRANTOR DOES HEREBY ACKNOWLEDGE AND CONFIRM THAT THE
GRANT OF THE SECURITY INTEREST HEREUNDER TO, AND THE RIGHTS AND REMEDIES OF THE
COLLATERAL AGENT WITH RESPECT TO THE COLLATERAL ARE MORE FULLY SET FORTH IN THE
SECURITY AGREEMENT, THE TERMS AND PROVISIONS OF WHICH ARE INCORPORATED HEREIN BY
REFERENCE AS IF FULLY SET FORTH HEREIN.

 

Exhibit A-2

--------------------------------------------------------------------------------



 

SECTION 6.                GOVERNING LAW.  THIS IP SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

[Signatures on following page]

 

 

 

 

Exhibit A-3



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

CIG COMP TOWER, LLC

Specialty Towers Management, LLC

Its Manager

 

 

 

By:   /s/ PAUL J MCGINN                                             

        Name: Paul J McGinn   

        Title:   Chief Executive Officer   

 

 

Address for Notices:

 

                      
                                                              

                      
                                                              

                      
                                                              

 

 

CIG PROPERTIES, LLC

a Delaware limited liability company

 

By: Specialty Towers Management, LLC

Its Manager

 

 

By:   /s/ PAUL J MCGINN                                            

        Name: Paul J McGinn    

        Title:   Chief Executive Officer   

 

 

Address for Notices:

 

                      
                                                              

                      
                                                              

                      
                                                              

 

 

Exhibit A-4

 

--------------------------------------------------------------------------------



 